Citation Nr: 1755714	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-22 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a psychiatric disability.  

2.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and/or schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and A.N., observer



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1983 to September 1983, and from February 1988 to January 1992.  He also had periods of active duty for training and/or inactive duty training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

In August 2017, the Veteran testified before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

The issue on appeal was initially presented to the Board as separate service connection claims for PTSD, schizophrenia, and a psychiatric disability characterized by memory loss and poor sleep.  As the Veteran has, however, clarified in his written contentions and hearing testimony that he is, in essence, seeking service connection for a psychiatric disability variably diagnosed as PTSD, schizophrenia, and other disorders, the issues on appeal have been combined into a single issue encompassing all of his claimed diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2003 rating decision, the RO denied the Veteran's application to reopen service connection for PTSD and schizophrenia.  The Veteran did not perfect a timely appeal of this decision.  

2.  Records received since the December 2003 rating decision contain evidence not previously considered that has a tendency to establish a current diagnosis of a psychiatric disability resulting from service.  


CONCLUSIONS OF LAW

1.  The December 2003 rating decision denying claims to reopen service connection for PTSD and schizophrenia is final.  38 U.S.C. § 7105 (2014); 38 C.F.R. § 20.1103 (2017).  

2.  Evidence received since the December 2003 rating decision is new and material and the claim of entitlement to service connection for a psychiatric disability is reopened.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims addressed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Given the favorable decisions by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  


New and material evidence

The Veteran seeks to reopen a service connection claim for a psychiatric disability.  Applications to reopen service connection for PTSD and schizophrenia were previously and finally denied in a December 2003 rating decision, and the Veteran contends he has submitted new and material evidence since that time.  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed to the Board and remained denied, may not be reopened and allowed.  38 U.S.C. §§ 7104, 7105(c),(d)(3); 38 C.F.R. §§ 20.1100, 20.1103.  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

Historically, the Veteran has filed several prior service connection claims for psychiatric disabilities.  Most recently, the RO denied the Veteran's application to reopen service connection for PTSD and schizophrenia in a December 2003 rating decision.  The RO denied these claims as it found neither PTSD nor schizophrenia were shown in service; also, a competent current diagnosis of PTSD was not of record.  The Veteran did not file a timely notice of disagreement regarding this determination; thus, this rating decision became final.  38 U.S.C. § 7105(c).  

Since the prior final denial of the claim in December 2003, recent evidentiary submissions have included VA treatment records and the Veteran's own hearing testimony.  Among these records are April and May 2009 VA treatment records containing diagnoses of PTSD and schizophrenia.  Additionally, the VA physician noted the Veteran's symptoms revolved around experiences in the Persian Gulf during the first Persian Gulf war.  

Having reviewed the evidentiary submissions since December 2003, the Board finds that new and material evidence to reopen service connection for a psychiatric disability has been received.  Specifically, the April and May 2009 VA treatment records confirm current diagnoses of PTSD and schizophrenia, and suggest a possible nexus with service.  

This evidence is new, in that it was not of record at the time of the prior final denial.  It is also not cumulative and redundant of evidence already of record, and is material, as this evidence establishes current diagnoses of PTSD and schizophrenia and a possible nexus with service, the lack of evidence of which was the basis of the prior final denials of service connection.  Therefore, these claims are reopened.  


ORDER

New and material evidence having been received, the service connection claim for a psychiatric disability is reopened.  


REMAND

Service connection - Psychiatric disability

The Veteran's service connection claim for a psychiatric disability having been reopened, it may now be considered on the merits.  Review of the record, however, indicates additional development is required prior to final adjudication by the Board.  

The Veteran has reported experiencing combat-related stressors during service.  His DD-214 and service personnel records confirm that he was stationed in the Southwest Asia theater of operations during Operation Desert Storm, and served as an infantryman.  He was also awarded the Combat Infantryman's Badge for this period of service.  More recently, VA outpatient treatment records reflect current diagnoses of PTSD, along with other psychiatric disabilities, including schizophrenia, schizoaffective disorder, depression, and anxiety.  The Board finds this evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Veteran was afforded a hearing in August 2017 before a Veterans Law Judge.  At that time, he reported that he had filed for Social Security Administration disability benefits.  Review of the record indicates these records have yet to be obtained.  VA has an obligation to obtain Social Security Administration (SSA) records associated with a Veteran's claim for Social Security Disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Therefore, remand is required in order for these records to be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request all Social Security disability benefits records from the SSA related to the Veteran's benefits claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed acquired psychiatric disorder(s), to include PTSD and/or schizophrenia.  The entire claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.  The examiner is put on notice that the Veteran was stationed in Southwest Asia during the first Persian Gulf conflict and has been awarded the Combat Infantryman's Badge; thus, his combat exposure is verified.  The examiner should provide opinions as to the following:

   a) Does the Veteran currently have from a chronic, acquired psychiatric disorder, to include PTSD and/or schizophrenia? 

   b) If the Veteran has PTSD, the examiner is asked to opined whether this diagnosis is the result of the Veteran's combat exposure in service, or any other incident of service.   

   c) For any diagnosed acquired psychiatric disorder, other than PTSD, the examiner should state whether that disorder at least as likely as not (50 percent or greater probability) had its origin during, or is in some way the result of, the Veteran's period of active military service, or manifested to a compensable degree within a year of service separation.  

A thorough rationale should be provided for all opinions expressed.  If the examiner cannot address any questions posed by this remand without resorting to speculation, the examiner must explain why speculation is required.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


